Case 1:17-cr-00151-AJN Document 392 Filed 12/18/20 Page 1 of 2

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

U.S. Department of Justice

DOC #: United States Attorney
DATE FILED: 12/17/2020 Southern District of New York

  

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 16, 2020

VIA E-MAIL AND CM/ECF

The Honorable Alison J. Nathan

United States District Court

Southern District of New York

40 Foley Square

New York, NY 10007
NathanNYSDChambers@nysd.uscourts.gov

Re: United States v. Robert Pizarro, 17 Cr. 151 (AJN)

Dear Judge Nathan:

The Government respectfully writes to request a two-week extension of time in which to
respond to defendant Robert Pizarro’s pro se motion to vacate, which was filed on October 29,
2020. The Government’s response to Mr. Pizarro’s motion currently is due January 1, 2021; if the
Court were to grant the requested extension, the Government would submit its response on January
15,2021. Mr. Pizarro’s pro se brief raises a number of arguments that the Government will address
in its submission to the Court: in addition to the 44-page brief, Mr. Pizarro appended over one
hundred pages of exhibits, including exhibits that raises additional arguments in support of his
motion. Mr. Pizarro also recently filed a reply brief in support of his motion for compassionate
release which may relate to his motion to vacate.
Case 1:17-cr-00151-AJN Document 392 Filed 12/18/20 Page 2 of 2

The Hon. Alison J. Nathan
December 16, 2020

Given the volume of the filin_s and the need to draw from the voluminous case record to
res_ ond to those filin_s the Government respectfully requests that it be permitted to file its
response by January 15, 2021.

SO ORDERED.
Respectfully submitted,

 

 

 

AUDREY STRAUSS
‘ din Acting United States Attorney
By: /s/

soorDERED. 2/17/2020 Jessica Fender

ALISON J. NATHAN, U.S.D]J. Jason Swergold
Jared Lenow

 

 

Assistant United States Attorneys
Southern District of New York
Tel: (212) 637-2276

ce: Robert Pizarro, Reg. No. 69026-054
USP Canaan
PO Box 400
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472
